DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 17-28, drawn to a method of operation.
Group II, claim(s) 29, drawn to a computer program.
Group III, claim(s) 30, drawn to a control device.
Group IV, claim(s) 31-32, drawn to a cooling path.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of claim 17, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weinzierl (EP2817425B1), as machine translated.  Weinzierl teaches a method for controlling a cooling of a material with a coolant, a computer program product for carrying out such a method, a control device for controlling a cooling of a material with a coolant, and a cooling section of a rolling mill, comprising such a control device (a method of operation for a cooling path for cooling hot rolled material composed of metal, comprising; paragraph [0001]).  Weinzierl teaches that the cooling section 2 comprises actuators 6, with which a defined coolant flow can be discharged onto the material 4, a coolant inlet 13, through which coolant from a coolant reservoir, for (extracting coolant from a coolant reservoir by a pump in the cooling path; feeding the coolant via a line system to a plurality of coolant outlets; paragraph [0051]).  Weinzierl teaches that the actuators include 6 flaps and valves with which serving as a coolant water via cooling bars 14 on the band-shaped metal 4 can be applied (the plurality of coolant outlets being controlled by a plurality of valves positioned upstream of the plurality of coolant outlets; paragraph [0051]).  Weinzierl teaches a method for controlling a cooling of a material with a coolant, wherein a supply of the coolant to the material is controlled by at least one actuator which is adjustable in two or more different positions (paragraph [0008]).  Weinzierl teaches that a relationship between a coolant flow, a pressure of the .  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on M-Th 10-7 and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/REBECCA JANSSEN/Examiner, Art Unit 1733